IV114th CONGRESS2d SessionH. RES. 915IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Rangel (for himself, Ms. Clarke of New York, Mr. Payne, Mr. Jeffries, Mr. Lewis, and Ms. Norton) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives with respect to Marcus Garvey.
Whereas Marcus Mosiah Garvey was born in St. Ann's Bay, Jamaica, on August 17, 1887, and emigrated to the United States where he founded the Universal Negro Improvement Association; Whereas Marcus Garvey was the father of the largest African-American movement for human rights and economic self-sufficiency of all time, attracting millions of followers in the United States, the Caribbean, Latin America, Africa, and Europe;
Whereas Marcus Garvey's philosophy inspired some of the world's great Black leaders; Whereas leading a movement for economic independence among Black Americans, Marcus Garvey became the target of surveillance and harassment by United States Government law enforcement agencies;
Whereas Marcus Garvey was prosecuted and convicted of mail fraud, imprisoned, and later, deported to Jamaica; Whereas the case against Marcus Garvey was politically motivated, the charges unsubstantiated, and his conviction unjust;
Whereas millions of petitioners have appealed for his exoneration; Whereas Marcus Garvey is recognized as a national hero in his native Jamaica, and as a towering figure in nations around the world; and
Whereas Marcus Garvey's life and contributions to the United States should be recognized and appropriate steps taken to restore his name and reputation in this country: Now, therefore, be it That it is the sense of the House of Representatives that—
(1)Marcus Garvey was innocent of the charges brought against him by the United States Government; (2)Marcus Garvey was and should be recognized internationally as a leader and thinker in the struggle for human rights; and
(3)the President should take appropriate measures within his power to clear Marcus Garvey's good name. 